DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 06/13/2017 and 09/08/2016. It is noted, however, that applicant has not filed a certified copy of the 10-2017-0074170 and 10-2016-0115770 applications as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/15/2019, 06/21/2019, 04/08/2020, 11/30/2020, and 03/23/2021 are is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “the capping insulation layer is disposed on one surface facing the mounted surface of the body” as recited in claim 11 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6 and 11, applicant should clarify if “one surface” in line 2, respectively, refers to the “at least one surface” as recited in claim 1. 
Claim 6 also recites the limitation "the other surface" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 further recites the limitation "the mounted surface" in line 2. There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, and 8-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi (U.S. PG. Pub. No. 2016/0268038 A1).
With respect to claim 1, Choi teaches a power inductor 100 (FIGs. 1-3) comprising: 
a body 50 comprising metal powder and an insulation material (para. [0047]); 
at least one base 20 provided in the body; 
at least one coil pattern 40 disposed on at least one surface of the base; and 
an external electrode 84 and or 85 disposed on each of at least two side surfaces of the body,
wherein at least a portion of the external electrode comprises the same material as the coil pattern (paras. [0041], [0047], [0052], and [0070]). 
With respect to claim 2, Choi teaches the power inductor of claim 1, wherein each of the coil pattern and the external electrode comprises copper (paras. [0052] and [0070]). 
With respect to claim 3, Choi teaches the power inductor of claim 1, wherein the coil pattern is formed on the base through a plating process, and an area of the external electrode, which comes into contact with at least the coil pattern, is formed through the plating process (paras. [0051] and [0071]). The limitation “plating process” is a product-by-process limitation that 
With respect to claim 4, Choi teaches the power inductor of claim 3, wherein the external electrode comprises a first layer 81 coming into contact with the coil pattern and at least one second layer 82 or 83 made of a material different from that of the first layer (paras. [0072] and [0073]). 
With respect to claim 5, Choi teaches the power inductor of claim 1, wherein the metal powder comprises at least one or more materials having at least two or more sizes (para. [0046]). 
With respect to claim 8, Choi teaches the power inductor of claim 1, further comprising a surface insulation layer 60 disposed on at least one surface of the body (para. [0077]). 
With respect to claim 9, Choi teaches the power inductor of claim 8, wherein the surface insulation layer is disposed on that at least one surface of the body, on which the external electrode is not disposed (para. [0077]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Choi, as applied to claim 1 above, in view of Yoo et al. (U.S. PG. Pub. No. 2014/0285305 A1).
With respect to claim 6, Choi teaches the power inductor of claim 1. Choi does not expressly teach the coil patterns disposed on one surface and the other surface of the base have the same height, which is greater 2.5 times than a thickness of the base. 
Best understood in view of 35 USC 112(b) rejection, Yoo et al., hereinafter referred to as “Yoo,” teaches a power inductor (FIG. 1), wherein the coil patterns 120 disposed on one surface and the other surface of the base 114 have the same height T2, which is greater 2.5 times than a thickness T1 of the base (para. [0058]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the coil patterns and the base relationship as taught by Yoo to the power inductor of Choi to increase inductance (para. [0058]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Choi, as applied to claim 1 above, and further in view of Kiko (U.S. PG. Pub. No. 2004/0150500 A1).
With respect to claim 7, Choi teaches the power inductor of claim 1, further comprising an internal insulation layer (not expressly shown) disposed between the coil pattern and the body (para. [0102]). Choi does not expressly teach an internal insulating layer made of parylene. 
.

Claims 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Choi, as applied to claim 1above, in view of Ueno et al. (U.S. Patent No. 5,750,264).
With respect to claim 10, Choi teaches the power inductor of claim 1. Choi does not expressly teach a capping insulation layer on one surface of the body. 
Ueno et al., hereinafter referred to as “Ueno,” teaches an electronic component 100 (FIG. 2), further comprising a capping insulation layer 5 on one surface of the body 6 (col. 5, lines 46-49). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the capping layer as taught by Ueno to the power inductor of Choi to enhance the sealing of the body (col. 5, lines 59-60).
With respect to claim 12, Choi in view of Ueno teaches the power inductor of claim 10, wherein the capping insulation layer has a thickness greater than or equal to that of the surface insulation layer (Ueno, col. 5, lines 33-35, 66-67, and col. 6, line 1).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Ueno, as applied to claim 10 above, and further in view of Boday et al. (U.S. PG. Pub. No. 2013/0154058 A1).
With respect to claim 11, Choi in view of Ueno teaches the power inductor of claim 10. Choi in view of Ueno does not expressly teach the capping insulation layer is disposed on one 
Boday et al., hereinafter referred to as “Boday,” teaches an electronic component 100 (FIG. 2), wherein the capping insulation layer 130 is disposed on one surface (upper surface) facing the mounted surface (lower surface) of the body 104 to prevent the extending external electrode 110 disposed on the one surface from being exposed (para. [0018]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the capping insulating layer disposed on the electrode as taught by Boday to the power inductor of Choi in view of Ueno to protect the electrode from corrosion (para. [0018]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 






/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837